Quillian, Judge.
Under rulings by this court and the Supreme Court on prior appearances, this case is one involving equity. *189Hence, it is within the jurisdiction of the Supreme Court and not this court. General Motors Corp. v. Martin, 118 Ga. App. 43 (162 SE2d 742); Martin v. General Motors Corp., 224 Ga. 677 (164 SE2d 107).
Argued June 1, 1970
Decided July 14, 1970.
Charles L. Drew, Robert L. Cowles, for appellant.
King & Spalding, R. William Ide, III, for appellee.

Transferred to the Supreme Court.


Bell, C. J., and Whitman, J., concur.